 In the MatterOfMARIETTAMANUFACTURINGCOMPANYandUNITEDSTEELWORKERS OF AMERICA LOCAL 23281Case No. C-2217.-Decided July 18, 1942Jurisdiction:shipbuilding industrySettlement:stipulation providing for compliance with the Act.Remedial Orders:entered on stipulation-Mr Philip G PhillipsandMr Thomas E Shroyer,for the Board.Mr J T WeissenburgerandMr.William H. Bard-inof PointPleasant,W Va , for the respondentMr William Mackey, by Mr Joseph La Morte,andMr WilliamEdwards, Jr ,of Charleston, W. Va., for the UnionMr Bertram Diamond,of counsel to the BoardDECISIONANDORDERSTATEMENT OF THE CASEUpon charges and amended charges duly filed by United Steel-workers of America, Local 2328, herein called the Union, the Na-tional Labor Relations Board, herein called the Board, by theRegionalDirector for the Ninth Region (Cincinnati, Ohio), issued its com-plaint, dated April 10, 1942, against Marietta Manufacturing Com-pany, Point Pleasant, West Virginia; herein called the respondent,alleging that the respondent had engagedand was engaging in unfairlabor practices affecting commerce within the meaning ofSection 8(1) and (3) and Section 2 (6) and (7) of the National Labor Rela-tions Act, 49 Stat 449, herein called the ActCopies of the complaint,accompanied by notices of heating thereon, were duly served upon therespondent and the Union.With respect to the unfair labor practices, the complaint allegedin substance that the respondent (1) since about December 1, 1940,engaged ina planand continuous course of conduct which has inter-fered with, restrained, and coerced its employees by (a) makingdisparaging and discriminatory "remarks about the Union; (b) in-IBy stipulation, it was agreed to substitute the abovename forSteelWorkersOrganiz-Ing Committee, Local 2328, C I 042 N L R B, No 124611 612PDECISIONS OF NATIONAL LABOR RELATIONS BOARDquiring of its employees concerning their union affiliation, (c) engag-ing in surveillance of meetings of the Union, (d) employing spiesto keep it informed of the membership in and activities of the Union;(e) attempting to induce members to resign from the Union by con-ditioning their i eemployment upon such w ithdi awal , (f) stating toits employees that the respondent would cease operating the plant ifthe Union succeeded ii oiginizing the employees, (g) infoiming itsemployees that the Union would involve them in stakes and violence,while, without a union, their future would be secuie; (h) uiging,persuading, and warning its employees to iefiain from becoming, orremaining, membei s of the Union, (2) at specified times dui ring 1940and 1941, discharged or laid off and refused to reinstate RichardFowler, R E Rothgeb, William Davis, H C Cooper, Reuben Gaskins,Grover C Fowler, Charles Stephenson, Lewis Bass, Hoy Jones, GilbertDeweese, and H E Holcomb, because of then membei ship and activ-ity in the Union, (3) on of about April 8, 1941, discharged and re-fused to reinstate Ell Risei, because of his membership and activityin the Union; (4) on or about April 14, 1941, discharged and refusedto reinstate DallasMoss, Gus Spencer, Hayward Knotts, HarryStutlei, John Stutler, Louis Hurley, and Lonnie Rayburn, becausethey engaged in a stake winch occurred as a consequence of theaforementioned alleged unfair labor practices, (5) on or about Feb-ruary 9, 1942, refused employment to Thornton Smith because of hisactivities and membership in the UnionOn April 23, 1942, the respondent filed its answer in which it ad-mitted some of the allegations in the complaint, but denied that ithad engaged in any unfair labor practicesPursuant to notice, a hearing was held at Gallipolis, Ohio, fromApril 23 to April 26, 1942, before George Bokat, the Trial Examinerduly designated by the Chief Trial ExaminerThe Board and therespondent were represented by counsel and the Union by its repre-sentatives, and all parties participated in the hearingThereafter,on June 5, 1942, Trial Examiner Bokat duly issued and caused to,be served upon the parties his Intermediate Report.On June 6, 1942, the respondent, the Union, and the RegionalDirector for the Ninth Region entered into a stipulation in settle-ment of the case.This stipulation provides as follows :A Trial Examiner of the National Labor Relations Board,hereinafter called the Board, having duly issued on June 5, 1942,his intermediate Report in the above entitled matter, and it beingthe desire of the parties hereto to dispose of the matters involvedby mutual agreement and the parties hereto having this day en-tered into a Settlement Agreement disposing of the mattersarising under the Intermediate Report of the said Trial Examiner MARIETTA MANUFACTURING COMPA\I613It is hereby stipulated and agreed by and between Steel Work-ers Organizing Committee, Local 2328, C I O. herein called theUnion, Marietta Manufacturing Company herein called the re-spondent and Philip G Phillips, Regional Director for the NinthRegion of the Board, thatIThe name of the Union whenever it appears in these pro-ceedings shall be amended to read United Steelworkers ofAmerica, Local 2328IIThe respondent, a West Virginia corporation, is engagedin the manufacture of boats for the United States Army at itsshipyard in Point Pleasant, West VirginiaIn the year 1941, itmanufactured boats for the United States Navy.During 1941,raw materials purchased by the respondent, consisting princi-pally of metal bars and shapes, exceeded $200,000 in value, 90percent of which was purchased and shipped to it from pointsoutside the State of West VirginiaDuring the same period, itsgross sales exceeded $1,000,000 in value and all of its finishedproducts were sold and shipped to points outside the State ofWest VirginiaThe iespondent admits that it is engaged incommerce within the meaning of the Act.At the time of thehearing it employed approximately 1340 employees.IIIUnited Steelworkers of America, Local 2328, affiliatedwith the C I: 0 is a labor organization within the meaning ofSection 2 (5) of the National Labor Relations ActIV The parties hereto agree to the Order set forth below andwaive all further hearings, procedure and rights to which theymay be entitled under the Act of (sic) Rules and Regulationsof the Board, including the making of findings of fact and con-clusions of law by the BoardV. The respondent denies that it has violated any of the pro-visions of the National Labor Relations Act, but, for the purposeof settling and disposing of this matter in an amicable and expe-ditiousmanner, it is stipulated and agreed an Order may beentered by the Board as more specifically set forth belowVI Upon the formal papers in this matter the InteimediateReport of the Trial Examiner and upon this Stipulation the Boardmay without further notice to the iespondent and with its consent,which is hereby expressly granted, enter its Order in the followingformORDERUpon the basis of the foregoing findings of fact and conclusionsof law, and pursuant to Section 10 (c) of the National Labor Rela-tions Act, the National Labor- Relations Board hereby orders that 614DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe respondent Marietta Manufacturing Company, and its officers,agents, successors and assigns1.Shall not(a)Discouiage membership in the United Steelworkers ofAmerica, Local 2328,or any other labor organization by discrimi-nation in regard to hire or tenure of employment or conditions ofemployment(b) In any other,manner unlawfully interfere«ith, restrain,or coerce its employees in the exercise of their rights to self organi-zation, or to foim,join or assist,labor organizations,as guaranteedin Section 7 of the National Labor Relations Act2 Shall take the following affirmative action in order to effec-tuate the policies of the Act(a)Offer to C E Rotligeb,WilliamDavis,Reuben Caskuis,Grover Fowlei, Richard Fowlei,Henry Rolcomb, Gilbert Deweese,Hoy Jones,Eli Riser, Dellas Moss, Gus Spencei,Haywaid Knotts,Percy Stutler, John Stutler,Lewis Huiley immediate and fullreinstatement to their former or substantially equivalent positions,without prejudice to the their seniority and other i ights and privi-leges,dismissing,if necessary,all employees hired since their em-ployment with respondent ceased to perform work for which theywere qualified;(b)Make whole the employees named in the preceednig para-graph together with Charles Stephenson and Lonnie Rayburn bypayment to them collectively the sum ofthirteenthousand, fivehundred($13,500 00)dollarsThe saidsum shall be paid forth-with to PhilipG Phillips,Regional Director,who shall divideit pi oportionally between the employees aforementioned actor dingto the amountthey normallywould have earned as wages fromthe date then employment with respondentceasedto the date ofthis Older less their net earningsThe decision of the RegionalDirector as to the amount to be paid shall be final and bindingupon all parties or individuals named herein(c) Immediately post in conspicuous places at its shipyard andmaintain for a period of at least sixty(60) consecutive days fromthe date of posting, notices to its employees stating:1That the respondent will not engage in the conduct fromwhich it is ordered to refrain from in paragraph 1 (a) and (b)of this Order;2That the respondent will take the affirmative action setforth in paragraph 2 (a) and(b) of this Order; and3That its employees are free to remain or become membersof the United Steelworkers of America or to remain or becomemembers of any other labor organization;and that the respond- MARIETTA MANUFACTURING COMPANY615ent will not discriminate against any employee or employeesbecause of such membership or activity in any labororganization.-(d) File with the Regional-Director for the Ninth Region fromten days of this Order a report in writing setting forth in detailin the manner and form in which the respondent has compliedwith this OrderVII. It is further stipulated and agreed by and between theparties hereto that after entering of the Order by the Board, asprovided in this Stipulation, the United States Circuit Court ofAppeals for the Fourth Circuit, may, upon application by theBoard and without notice to the respondent, enter its Decreeenforcing in full the said Order of the Board, and each of theparties hereto hereby consents to the entry of such Decree andhereby waives its right to contest the entry of any such Decree andto receive notice of the filing of such application by the Board.VIII All stipulations herein made are subject to the approvalof the National Labor Relations Board, and should the NationalLabor Relations Board fail to approve the terms and conditionscontained herein, this Stipulation and Agreement shall becomenull and void and of no effect, and the proceedings in this mattershall be in the same status as if no Stipulation had been enteredintoIX All terms agreed upon are contained within this Stipula-tion an a Agreement and there is no verbal or other agreementof any kind which varies, alters, or adds to this Stipulation andAgreementOn July 9, 1942, the Board issued its order approving the abovestipulation and making it part of the record in the case.Upon the above stipulation and the entire record in the case, theBoard makes the following:FINDINGS OF FACTITHE BUSINESS OF THE RESPONDENTMarietta Manufacturing Company, a West Virginia corporation, isengaged in the manufactuie of boats for the United States Army atits shipyard at Point Pleasant, West Virginia. In the year 1941 itmanufactured boats for the United States Navy.During 1941 rawmaterials purchased by the iespondent, consisting principally of metalbars and shapes, exceeded $200,000 in value, 90 percent of which waspurchased and shipped to it from points outside the State of WestVirginiaDuring the same period, its gross sales exceeded $1,000,000in value and all of its finished products were sold and shipped to points 616DECISIONSOF NATIONAL LABOR RELATIONS BOARDoutside the State ofWest VirginiaThe respondent admits that itis engaged in commerce within the meaning ofthe ActAtthe timeof the hearing, it employedapproximately 1,340 employees.We find that the above-described open ations constitute a continuousflow of tiade,traffic, and commerce among the several StatesORDERUpon the basis of the above findings of fact, stipulation,and theentire iecord in the case and puisuant to Section 10 (c) of the NationalLabor Relations Act, the National Labor Relations Board herebyorders that Marietta Manufactui ing Company,Point Pleasant, WestVirginia,its officers,1Shall not(a) Discourage membership in the United Steelworkeis of Amei ica,Local 2328, or any other labor organization by discrimination in i egardto hire or tenure of employment or conditions of employment;(b) In any other manner unlawfully interfere with, restiain, orcoeice its employees in the exeicise of their rights to self-organization,or to form,join, or assist labor organizations,as guaianteed in Section7 of the National Labor Relations Act2 Shall take the following afl'ii mative action in order to effectuatethe policies of the Act :(a)Offer to C E Rothgeb,2William Davis, Reuben Caskins,3Grover Fowler, Richard Fow]ei,Henry Rolcomb," Gilbert Deweese,by Jones,Eli Riser, Dellas Moss,5 Gus Spencer,HaywardKnotts,Perry Stutler, John Stutler,and Lewis Huiley immediate and fullreinstatement to their foimer or substantially equivalent positions,without prejudice to their senioiity and other eights and piivileges,dismissing,if necessary,all employees hired since their employmentwith the respondent ceased to peifoim woik for which they werequalified,(b)Make whole the employees named in the preceding paragraph,together with Charles Stephenson and Lonnie Rayburn, by paymentto them collectively the sum of$13,500The said sum shall be paidforthwith to Philip G Phillips,Regional Diiectoi,who shall divideitproportionately between the employees afoie-mentioned accordingto the amount they normally would have eained as wages from thedate their employment with respondent ceased to the date of thisOrder, less their net eaimngsThe decision of the Regional Directoras to the amount to be paid shall be final andbinding uponall partiesor individuals named herein,a Also referred to as R E Rotligeba Also referred to as Reuben Gaskets4Also referred to as H E Holcomb5Also referred to as Dallas Moss MARIETTA MANUFACTURING COMPANY617(c)Immediately post in conspicuous places at its shipyard andmaintain for a period of at least sixty (60) consecutive days froment will not engage in the conduct from which it is ordered to refrainin paragraphs 1 (a) and (b) of this Order; (2) that the respondentwill take the affirmative action set forth in paragraphs 2 (a) and (b)of this Order; and (3) that its employees are free to-remain or becomemembers of the United Steelworkers of America or to remain orbecome members of any other labor organization; and that the re-spondent will not discriminate against any employee or employeesbecause of such membership or activity in any labor organization;(d) File with the Regional Director for the Ninth Region withinten (10) days of this Order a report in writing setting forth in detailthe manner and form in which the respondent has complied withthis Order.